Citation Nr: 1111346	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-28 991	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.

2.  Entitlement to service connection for claimed bilateral hearing loss.

3.  Entitlement to service connection for a claimed bilateral ankle condition.

4.  Entitlement to service connection for a claimed bilateral knee condition.

5.  Entitlement to service connection for claimed atrial fibrillation (claimed as shortness of breath).

6.  Entitlement to service connection for claimed hypertension.

7.  Entitlement to service connection for a claimed bilateral shoulder condition.

8.  Entitlement to service connection for claimed diabetes mellitus, type II, associated with herbicide exposure.

9.  Entitlement to service connection for claimed flat feet.

10.  Entitlement to service connection for claimed high cholesterol.

11.  Entitlement to service connection for claimed traumatic arthritis.

12.  Entitlement to service connection for claimed headaches.

13.  Entitlement to service connection for a claimed prostate condition.

14.  Entitlement to an evaluation in excess of 10 percent for the service-connected eczema. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  He served in the Republic of Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.   

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  The transcript has been associated with the claims folder.

In connection with the January 2001 hearing, the Veteran expressed his clear intent to withdraw certain issues that were pending on appeal.  These will be discussed hereinbelow.  

The Veteran also submitted additional private and VA medical evidence after the June 2009 Statement of the Case (SOC) was issued.  He waived initial RO adjudication of the newly submitted evidence.  38 C.F.R. § 20.1304(c).

Significantly, as discussed at the recent hearing, a claim of service connection for ischemic heart disease associated with herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Those issues that have not been withdrawn are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1969 to April 1971.  

2.  During the January 2011 hearing, the Veteran, through his authorized representative, expressed his clear intent to withdraw the claims of service connection for diabetes mellitus, flat feet, high cholesterol, traumatic arthritis,  headaches, and a prostate condition from his appeal.  He additionally withdrew the claim for an evaluation in excess of 10 percent for the service-connected eczema. 


CONCLUSION OF LAW

The criteria for withdrawal of the claims of service connection for diabetes mellitus, flat feet, high cholesterol, traumatic arthritis, headaches and a prostate condition and an evaluation in excess of 10 percent for the service-connected eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during the January 2011 hearing, the Veteran through his accredited representative requested a withdrawal of  the claims of service connection for diabetes mellitus, flat feet, high cholesterol, traumatic arthritis,
 headaches, and a prostate condition.  He additionally withdrew the claim of entitlement to an evaluation in excess of 10 percent for the service-connected eczema.   

Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal to the extent indicated.



ORDER

The appeal as to the claim of service connection for diabetes mellitus, type II,  associated with herbicide exposure is dismissed.

The appeal as to the claim of service connection for flat feet is dismissed.

The appeal as to the claim of service connection for high cholesterol is dismissed.

The appeal as to the claim of service connection for traumatic arthritis is dismissed.

The appeal as to the claim of service connection for headaches is dismissed.

The appeal as to the claim of service connection for a prostate condition is dismissed.

The appeal as to the claim of an evaluation in excess of 10 percent for the service-connected eczema is dismissed. 




REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

A review of the claims folder reveals that there may be missing private medical records.  In VA Form 21-4138, Statement in Support of Claim, the Veteran indicated that he had been on medication since 1970 for heart problems after he began receiving treatment.  

During the January 2011 hearing, the Veteran testified that he underwent a cardiac catheterization in January 2003, as well as a bypass graft at Sarasota Memorial Hospital.  He added that his private cardiologist was Dr. CB and that he was being treated for his feet, hands and shoulders by Sarasota Orthopedic Associates.  

The earliest private medical treatment records associated with the claims folder are dated in 1982.  There are records from Sarasota Orthopedic Associates and Gulfcoast Orthopaedic Center associated with the claims folder, but no records from Dr. CB or about the surgery performed in 2003.     

Thus, the RO should contact the Veteran and request the addresses of the specific private providers and dates of treatment.  Thereafter, such missing private treatment records should be requested and associated with the claims folder, if available.  38 C.F.R. § 3.159(c)(1).

A remand is further necessary to obtain missing VA medical records.  In VA Form 21-4138, the Veteran indicated that he received treatment from the Pittsburgh VA Medical Center (VAMC).  

During his January 2011 hearing, the Veteran testified that he received treatment at the Pittsburgh VAMC between the late 1970's until he moved in 1988.  He currently received treatment at VA in Florida.  

The VA treatment records from the Pittsburgh VAMC have not been associated with the claims folder.  There are a few records from the Bay Pines VAMC dated between 2004 and 2008 contained in the claims folder.  Such missing VA records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board finally remands the claims of service connection for VA examinations.  In this respect, that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes the Veteran was afforded a VA examination for his hearing, tinnitus and flat feet claims.  In light of the outstanding records, it is essential that each disability be viewed in relation to its history.  If indicated, reexamination should be performed. 38 C.F.R. § 4.1.   

The Veteran claims that he currently suffers from tinnitus, bilateral hearing loss, hypertension, atrial fibrillation, arthritis of the ankles, arthritis of the knees and arthritis of the shoulders.  

Notably, he argues that his bilateral hearing loss and tinnitus are the result of exposure to loud noises from driving trucks and shooting guns in service.  He maintains that his hypertension is the result of stress from serving in the Republic of Vietnam and not knowing if he would die.  

The Veteran argues that his arthritis is the result of jumping from trucks and carrying heavy loads.    

Post-service, the Veteran has been diagnosed with some hearing loss, tinnitus, hypertension, chronic atrial fibrillation, tendinopathy of the right ankle, and tears of the left knee (as well as arthritis) and bilateral shoulders.  

The Veteran has testified that he has suffered from the claimed conditions since his service.  

Based on the foregoing, the criteria under McLendon are met.  Thus, the Board must remand these matters to the RO, via the AMC, for additional development.   

With regard to the increased rating claim for the service-connected eczema, the Veteran indicated in his Substantial Appeal that his skin condition had worsened, to include his having difficulty using his hands.  

The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or, as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity, the prior VA examination report (February 2008) may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a) (2010); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

As these matters are being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the United States Court of Appeals for Veterans Claims (Court).  

Accordingly, the issues remaining on appeal are REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment for the claimed conditions, to include those dated between 1971 and 1988 from the Pittsburgh VAMC and since 1988 from the pertinent VAMC in Florida.  

3.  The RO should take appropriate steps in order to obtain copies of any private clinical records not on file pertaining to treatment of the Veteran for his claimed conditions, to include those dated in the 1970s and records from Sarasota Orthopedics, Sarasota Memorial Hospital, Dr. CB, and the 2003 cardiac catheterization and bypass graft surgeries.  

After obtaining the necessary consents, the RO should also take appropriate steps in order to obtain any identified treatment records.  All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

4.  After any additional VA medical records have been obtained and incorporated in the claims file, the Veteran should undergo VA examinations for the purpose of determining the current nature and likely etiology of the claimed conditions.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner, based on the medical findings and a review of the claims folder, to specifically include the service treatment records and the VA and private medical records, should offer an opinion as to whether any current disability manifested by hearing loss, tinnitus, hypertension, shoulder impairment, knee impairment, or ankle impairment at least as likely as not had its clinical onset during his active service or is due to an event or incident, such as herbicide exposure or the exposure to acoustic trauma, during his active service.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After any additional VA medical records have been obtained and incorporated in the claims file, the Veteran should undergo a VA examination to evaluate the severity of the service-connected eczema.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

7.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's remaining claims in light of all the evidence of record, to include the recently submitted material.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


	
Department of Veterans Affairs


